The following opinion was filed January 13, 1931:
Owen, J.
Andrew S. Zartner, the plaintiff in this action, is a brother of Edward F. Zartner, who is plaintiff in the action of Edward F. Zartner, respondent, vs. Charles Holzhauer, appellant, decided herewith (ante, p. 18, 234 N. W. 508). The questions here involved are identical with those *29considered in the case of Edward F. Zartner v. Charles Holzhauer. The decision in that case is decisive of this, and necessitates a reversal of the .order appealed from.
By the Court. — Order reversed, and cause remanded with instructions to sustain the demurrer to the complaint.
A motion for a rehearing, was denied on March 10, 1931.